Citation Nr: 1128517	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-09 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cardiac disability, to include Wolfe-Parkinson-White syndrome.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for a cervical spine disability and a cardiac disability.  In June 2009, the Board testified before the Board via videoconference hearing as to the issue of entitlement to service connection for a cervical spine disability.  In November 2009, the Board reopened the claims and remanded them for further adjudication.  In May 2010, the Veteran testified before the Board at a hearing held at the RO as to both issues.  In December 2010 the Board remanded the claims for additional development.

The Board is aware that the Veteran testified at two hearings before different Veterans Law Judges regarding the issue of entitlement to service connection for a cervical spine disability.  However, the Board finds that to remand for another hearing before a third Veterans Law Judge on that issue is not necessary because that claim is being allowed and the decision of the Board as to that issue, being signed solely by the undersigned Veterans Law Judge, does not prejudice the Veteran.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether a cervical spine disability was incurred in service.

2.  Clear and unmistakable evidence shows that a cardiac disability diagnosed as a functional heart murmur, was noted on entry to service and existed prior to service, and the evidence does not show that it increased in severity beyond its normal progression in service; a cardiac disability that did not preexist service, to include Wolfe-Parkinson-White syndrome, was not affirmatively shown to have had onset during service; a cardiac disability that did not preexist service was not manifest to a compensable degree within one year from the date of separation from service; and the current cardiac condition is unrelated to any injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A cardiac disability, to include Wolfe-Parkinson-White syndrome, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2005, and December 2005; a rating decision in July 2006; a statement of the case in March 2008; and supplemental statements of the case in January 2009 and November 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claims herein decided, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up during service of a preexisting disorder does not, in the absence of evidence of a worsening of the underlying condition, constitute aggravation of the disorder.  In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service- connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Cervical Spine Disability

The Veteran contends that while he was in-service, he was temporarily assigned to Fallon Naval Air Station in Nevada in January 1973, and that while he was standing in the barracks at that duty station, he was pushed backwards, slipped, and fell.  As he fell to the ground, he hit his head against a beam and then his head hit on the concrete floor.  Reportedly, he was hospitalized following the injury.  He claims that that he did not want to continue treatment and was able to persuade his physician to agree to his discharge, who agreed to remove the Veteran's record of the hospitalization from his service file.  The Veteran reported ongoing neck pain since service.

The Veteran's service medical records, to include an April 1977 separation examination report, contain no complaints, findings or diagnosis of a cervical spine disability, nor do they document head or neck trauma, or in-service hospitalization. 

Post-service treatment records show that in February 1995, the Veteran was treated by a chiropractor who found lateral tipping of the first cervical vertebra along with rotation of the C2 vertebra.  The Veteran underwent cervical adjustments which helped his symptoms.  The chiropractor opined that the Veteran's cervical spine disability could well be related to the 1973 blow to the head.  In April 1997, the same chiropractor characterized the Veteran's cervical spine disability as C1-C2 segmental dysfunction, or hypomobility.

An October 2004 X-ray revealed right shoulder impingement.  An October 2008 X-ray revealed degenerative changes involving discs and facets.  There was tilting of the head towards the right which might have reflected spasms or guarding.  A March 2005 clinical treatment note recorded a history of a head injury in service.

On June 2009 private chiropractic examination, the Veteran reported stiffness, soreness, and achiness in his neck, with credits on neck movements.  He had additional symptoms of vertigo and upper extremity radiation.  He reported a fall that injured his low back when he was nine and a fall that injured his mid back in 1991 while walking downstairs.  The impression was chronic recurring cervical segmental dysfunction with spondylosis in the mid to lower cervical spine.  The chiropractor, in keeping with his previous conclusions, stated that the initial cause for the Veteran's biomechanical dysfunction was the 1973 trauma to the head and loss of consciousness.

On July 2009 private musculoskeletal examination, the Veteran reported that while in-service, another marine pushed him violently in the chest and he fell backwards, hitting his head on a support beam and then on a cement floor.  He stated that he lost consciousness for twelve hours.  While unconscious, he experienced convulsive movements of his hands and feet.  He was taken by ambulance to the Naval Air Station in Fallon, Nevada.  The Veteran recalled that while he was hospitalized, X-rays were taken of his skull and he was advised to stay in the hospital due to nausea, vomiting, severe headaches, and confusion.  However, due to his combative persistence, he was able to sign out against medical advice.  The Veteran reported that for the next few months after the injury, he had severe headaches and dizziness, with onset of neck pain by 1980.  He reported a diagnosis of carpal tunnel syndrome in 2005 related to the pain in his upper extremities.  After physically examining the Veteran, the physician reviewed the service medical records and various treatment records since service, and concluded that there was a reasonable causal nexus between the January 1973 blow to the head and loss of consciousness and the development of the multiple subsequent diagnosis.

In a November 2010 witness statement, J.B., a fellow service member, indicated that he was temporarily assigned to Fallon Naval Air Station in Nevada from the last week of January 1973 to the first week of February 1973.  He reported that one evening while he was in the barracks, he was informed that someone had fallen injuring his head and neck.  Reportedly he went to the area where the injury occurred and saw the Veteran lying on the floor and jumping around with severe convulsions.  The Veteran was taken to the hospital by ambulance. 

On VA examination in January 2011, the Veteran reported a history of a cervical injury in 1973, when he struck his head against the floor when he was pushed from the front.  The examiner noted complaints of daily neck pain and limited neck movement, along with a history of chiropractic treatment and a diagnosis of cervical segmental dysfunction with spondylosis of the cervical spine.  Although there was no evidence in the service medical records of said injury or documentation of hospitalization during service, the examiner noted the November 2010 witness statement from J.B. corroborating the Veteran's report of in-service head trauma.  Following a review of the claims file and an examination of the Veteran, the examiner diagnosed cervical segmental dysfunction with spondylosis of the cervical spine and opined that it was at least as likely as not that the condition was related to active duty service, including the contended in-service trauma to the head.  The examiner explained an in-service neck injury, such as that described by the Veteran and J.B., could cause a segmental dysfunction condition.  

The Veteran can attest to factual matters of which he had first-hand knowledge, such as experiencing pain in service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Therefore, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

Lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That would include weighing the absence of contemporary medical evidence against lay statements.  Where symptomatology is observable and identifiable by lay people and is capable of lay observation, a Veteran's lay testimony regarding that symptomatology in service represents competent evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, noting that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran is competent to describe symptoms of injuries incurred in service, to include pain.  However, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic condition of the cervical spine and sufficient observation to establish chronicity during service.  On the basis of the service medical records a cervical spine disability was not affirmatively shown during service and service connection under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.

After service, private treatment records starting in February 1995, show treatment for a cervical spine disability along with a history of a head injury during service.  The evidence consistently shows that the Veteran attributed his condition to the initial injury during active duty.  

Consistent with the medical history provided by the Veteran regarding a head injury in service, in a November 2010 witness statement J.B. reported that while he served with the Veteran in active duty, he learned that the Veteran had injured his head and neck, and saw the Veteran lying on the floor with severe convulsions, after which the Veteran was taken to the hospital by ambulance.  The Board finds that the statements from the witness in support of the claim, regarding the incurrence of a head and neck injury during service, and as to the continuation of such symptoms after his separation from service are credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Significantly, the competent medical evidence associates the Veteran's current cervical spine disability to service.  In January 2011, a VA examiner determined that the in-service head and neck injury as described in a statement from a fellow serviceman of the Veteran, was consistent with post-service medical findings.  The examiner diagnosed cervical segmental dysfunction with spondylosis of the cervical spine and opined that it was at least as likely as not that the condition was related to active duty service, including the contended in-service trauma to the head as described by the Veteran and J.B., because such an injury could cause a segmental dysfunction condition.  The opinion was rendered after a review of the claims file and an examination of the Veteran, and a rationale in support of the opinion was provided.  Other evidence of record includes February 1995 and June 2009 statements from a private chiropractor who opined that the Veteran's cervical spine disability could well be related to the 1973 blow to the head.  Similarly, in July 2009 a private physician diagnosed chronic recurring cervical segmental dysfunction with spondylosis in the mid to lower cervical spine, and opined that the initial cause for the Veteran's biomechanical dysfunction was the 1973 trauma to the head.  As service connection may be granted for any disease first diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes a link to service, and as the competent evidence of record favors the claims, the Board finds that service connection for a cervical spine disability is warranted.  38 C.F.R. § 3.303(d) (2010).  

The Board finds that the Veteran's reports and witness statements, regarding a head and neck trauma in active duty and continuation of symptoms after his separation from service, have been consistent and are adequately supported by medical evidence of record which attributed the Veteran's cervical spine disability to an in-service injury.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's cervical spine disability was incurred during his service.  Therefore, reasonable doubt will be resolved in the Veteran's favor and the Board finds that the cervical spine disability was incurred during his service.  Accordingly, service connection for a cervical spine disability is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cardiac Disability

The Veteran claims that he currently suffers from a cardiac disability as due to service.  

The Veteran's service medical records show that on November 1971 entrance examination, the Veteran reported a history of palpitations or pounding heart.  The assessment was palpitations with nervousness.  A separate document shows that the Veteran gave a history of a heart murmur.  The condition was assessed as a functional heart murmur and he was accepted for service.  On April 1977 separation examination, the Veteran denied any heart condition, and no cardiac condition was diagnosed.

Post-service treatment records show that in 1992, the Veteran was diagnosed with Wolf-Parkinson-White syndrome with supraventricular tachycardia.  Associated records show normal sinus rhythm.  In November 2002, the Veteran underwent a stress test and electrocardiogram due to chest pain.  There was no history of coronary artery disease.  The assessment was a negative electrocardiogram and good stress test.  In March 2003, the Veteran was being treated for hypertension and was doing well on his current blood pressure medication.  In March 2005, the Veteran reported to the hospital due to chest pain.  He reported that he had chest pressure that had been present for one week.  The pain was intermittent and that day he felt like he would faint.  Cardiac catherization revealed clean arteries.  No cardiac condition was diagnosed and the cause of the pain was thought to possibly be epigastric in nature.  On follow-up examination, the Veteran reported recent spells of feeling dizzy and sweaty, with a feeling like he might faint.  He had lingering chest pain.  He was experiencing stress at work when he was promoted to become a supervisor.  The diagnosis was anxiety/panic disorder.  The Veteran was prescribed anti-anxiety medication and he was referred to a psychiatrist for stress management treatment.  In November 2008, the Veteran presented to the emergency room for dizziness and chest pain.  He reported that he had experienced chest pain in the morning and felt dizzy when he turned his head.  He became nauseous and vomited.  He had recently begun a new course of psychiatric medication for his anxiety and depression.  The assessment was acute labyrinthitis and atypical chest pain.  He was discharged and prescribed medication for his symptoms of dizziness.

At his May 2010 hearing before the Board, the Veteran reported that his cardiac symptoms mostly occurred when on his back and attempting to turn his head.  He also experienced dizziness and feelings of loss of balance when he stood from a squatting position.

On VA examination in January 2011, the Veteran reported a history of palpitations prior to entry to active duty.  The examiner noted that on entrance examination the Veteran was diagnosed with a functional heart murmur and was cleared for active duty.  On separation from service, the Veteran denied any cardiac conditions.  The examiner noted a post-service diagnosis of Wolfe-Parkinson-White syndrome in 1992, and subsequent treatment for episodes of chest pain and heart racing associated with anxiety disorder.  Clinical testing revealed no abnormalities.  The examiner concluded that the diagnosis of  Wolfe-Parkinson-White syndrome was erroneous and the condition had resolved.  The examiner found that there was clear and unmistakable evidence that a cardiac disability, a heart murmur, preexisted service and was not aggravated by it.  Specifically, the examiner stated that the diagnosis of functional heart murmur diagnosed upon service induction did not increase in severity during active duty as evidenced by the lack of findings during service and on separation from service.  With regard to the Veteran's current symptoms, the examiner opined that it was less likely as not that any cardiac disability that did not predate service was incurred during active duty.  The examiner determined that the Veteran's cardiac tachycardia condition was caused by anxiety disorder related to the Veteran's post-service employment.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiac disability.

The Veteran contends that he has a cardiac disability that is related to his service.  Service medical records include a November 1971 entrance examination that contained a history of palpitations or pounding heart.  The assessment was palpitations with nervousness.  A functional heart murmur was also noted.  Since a heart murmur was noted upon entry into active service, the Board finds that an abnormality existed prior to active service and the presumption of soundness is rebutted as to that disability.  Accordingly, the Board must consider whether the Veteran's preexisting cardiac disability was aggravated in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

While a heart murmur was noted by the clinician upon service induction, it was determined to be functional and on examination the Veteran was cleared for active duty.  With regard to the Veteran's reported history of palpitations, other than on entrance examination, the Veteran's service medical records do not contain any complaints, findings, or diagnosis of a cardiac condition manifested by palpitations, nor or symptoms attributable to a heart murmur.  Moreover on separation from service in April 1977, the Veteran denied any heart condition, and on heart examination no cardiac condition was diagnosed.

The Veteran's post-service medical records are negative for any evidence of a cardiac condition within one year of separation from active duty.  While the competent medical evidence shows that in 1992 the Veteran was diagnosed with Wolf-Parkinson-White syndrome and supraventricular tachycardia, the preponderance of the evidence does not show that a cardiac disability was incurred in or aggravated during service.  In fact, the record includes a competent medical opinion that the Veteran's current cardiac condition is not caused by or a result of the Veteran's service which is explained with an adequate rationale.

The Veteran has attributed his cardiac symptoms to his service.  However, as a layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, the nature of the Veteran's cardiac condition is not subject to lay diagnosis.  The Veteran can report that he had racing or pounding heart.  That is a subjective symptom and not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have the medical expertise to discern the nature of any current cardiac diagnoses nor does he have the medical expertise to provide an opinion regarding the etiology.  In sum, the issue does not involve a simple diagnosis. The Veteran is competent to report that he has been diagnosed with a cardiac disability, to include a heart murmur or Wolf-Parkinson-White syndrome, but, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran purports that his cardiac disability is related to his service, his statements alone are not competent to provide the medical nexus.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, VA obtained a medical opinion addressing the Veteran's contentions.  However, the competent medical evidence does not associate the Veteran's claimed disability with service or any incident therein.  Significantly, the VA examiner in January 2011 opined that there was clear and unmistakable evidence that a heart murmur preexisted service and was not aggravated by it.  Specifically, the examiner stated that the diagnosis of functional heart murmur did not increase in severity during active duty as evidenced by the lack of findings during service and on separation from service.  On the basis of the opinion of the VA examiner, which is the only medical evidence of record, pertaining to the question of aggravation of the preexisting cardiac condition, the Board finds that a preexisting cardiac condition was not aggravated by service, as the medical evidence shows that the disability did not permanently increase in severity during service.  With regard to the Veteran's current symptoms, the examiner opined that it was less likely as not that any cardiac disability that did not pre-date service was incurred during active duty.  The examiner determined that the Veteran's cardiac tachycardia condition was caused by anxiety disorder related to the Veteran's post-service employment, as opposed to service or any incident therein.  Additionally, with regard to the post-service diagnosis of Wolfe-Parkinson-White syndrome the examiner concluded that the diagnosis of Wolfe-Parkinson-White syndrome was erroneous and the condition had resolved.  

The opinion of the VA examiner is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran and clinical testing.  The examiner also explained why the Veteran's current cardiac symptomatology was not caused by service and more likely attributable to the nonservice-connected anxiety disorder.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's cardiac disability was incurred in or aggravated by service, or manifested to a compensable degree within one year following the Veteran's separation from service.  Significantly, the in-service and post-service objective evidence weighs against the Veteran's lay assertions.  The claim is therefore denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is granted.

Service connection for a cardiac disability, to include Wolfe-Parkinson-White syndrome, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


